Exhibit 99.1 FOR IMMEDIATE RELEASE M/I Homes Reports Unit Results for the Fourth Quarter and Year-End of 2007 Columbus, Ohio (January 10, 2008) - M/I Homes, Inc. (NYSE:MHO) announces new contracts and homes delivered for the three- and twelve- month periods ended December 31, 2007, along with year-end backlog.The results of the Company’s West Palm Beach division have been classified as discontinued operations due to the Company’s previously announced exit from this market. New contracts of 2,513 for the twelve months ended December 31, 2007 were 11% below 2006’s 2,825.New contracts for 2007’s fourth quarter were 322 compared to 353 in 2006.Homes delivered for the twelve months ended December 31, 2007 were 3,288 compared to 2006’s deliveries of 4,109.The sales value of homes in backlog at December 31, 2007, was $233 million with backlog units of 748 and an average sales price of $312,000.The backlog of homes at December 31, 2006 had a sales value of $533 million with backlog units of 1,523 and an average sales price of $350,000.Homes delivered in 2007’s fourth quarter were 1,042, decreasing 24% from 2006’s 1,363.M/I Homes had 146 active communities at December 31, 2007 compared to 163 at December 31, 2006 and 159 at the end of 2007’s third quarter. Robert H. Schottenstein, Chief Executive Officer and President, commented, “Conditions continue to be challenging in our markets and are expected to remain so throughout 2008.For more than a year, we have been engaged in a predominantly defensive operating mode – focusing on reducing owned lots, operating costs, and debt levels.At the beginning of 2007, we owned 19,400 lots and had $410 million outstanding under our homebuilding bank line.Our fourth quarter land sales and homes deliveries were instrumental in reducing our owned lots by more than 25%, and we ended the year with bank borrowings of $115 million.We believe we have significantly improved our financial position heading into 2008.” The Company expects to report fourth quarter and annual financial results on February 7, 2008.You are invited to listen to the conference call over the Internet at 4:00 p.m. Eastern Time.To hear the call, log on to the M/I Homes websiteat mihomes.com, click on “Investors” and select “Listen to the Conference Call.”The call, along with non-GAAP financial measures, will be available through February 2009. M/I Homes, Inc. is one of the nation’s leading builders of single-family homes, having delivered over 71,000 homes.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbusand
